Clerke, J. (dissenting.)
I still adhere to the view taken by me in Johnson v. Williams, (2 Abb. Pr. Rep. 229.) I think the codifiers intended to alter the practice of the court of chancery in this respect, and that the party should obtain the permission of the court before he continues his action by a supplemental complaint. There is no doubt a want of accuracy in the language employed. But I think it means that within the year the court may, on a motion founded on an affidavit, allow the action to be continued, and after the expiration of the year, on a motion founded on the intended supplemental complaint. The permission of the court, first, seems to be indispensable from the whole tenor of the section ; and if this is so, the above interpretation is the only one consistent with such an intention.
Order affirmed.
Sutherland, Clerke and Barnard, Justices.]